Citation Nr: 0430017	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughters 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran and the appellant were legally married in 
April 1955. 

1.  The veteran and appellant were legally divorced in July 
1982.

2.  The veteran died in March 1993.

3.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in April 
2002.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205(b) (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2004).

By a letter dated October 2003, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The October 2003 letter indicated that the 
appellant's notice of disagreement was received in April 2003 
and that her appeal was received in May 2003.  The appellant 
was informed that she was not entitlement to receive 
surviving spouse benefits because the evidence showed that 
she was divorced from the veteran prior to his death.  She 
was told that in order to be entitled to Dependency and 
Indemnity Compensation or Death Pension Benefits she would 
have to provide evidence that she lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and that they held themselves out openly to 
the public as husband and wife.  The appellant was informed 
of what information was needed if there was a common law 
relationship.  The appellant was informed that reasonable 
efforts to help her get evidence necessary to support her 
claim would be made.  The VA would try to help to get such 
things as medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
she must give enough information about these records so that 
they could be requested from the agency or person who had 
them.  The appellant was also told that she should complete a 
VA Form 21-4170 and have the enclosed formed completed by 
persons, disinterested parties, who had personal knowledge of 
her relationship.  The appellant was given the address to 
send any information and was told that she had up to one year 
from the date of the letter to send information.  In April 
2004 the appellant and her daughters testified at a Travel 
Board hearing.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Recognition as surviving spouse

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  
Although she admits that she was divorced from the veteran, 
the appellant has offered written statements and oral 
testimony in support of her allegation that after her divorce 
she took care of the veteran in 1989 and until his death in 
1993.  She claims that she should be considered his 
"surviving spouse" and awarded survivor benefits on that 
basis.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must, among other requirements, have been married 
to the veteran at the time of the veteran's death.  The term 
"surviving spouse" means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death and who has not 
remarried or has not since the death of the veteran lived 
with another person and held him or herself out openly to the 
public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  See 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  
See 38 C.F.R. § 3.205(b).

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965.  38 C.F.R. § 3.54(a).  DIC payable under 38 
U.S.C.A. § 1310(a) may only be paid to a "surviving spouse" 
of a veteran who died on or after January 1, 1957, who was 
married to the veteran: (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; (2) for one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304 
(West 2002); 38 C.F.R. § 3.54(c) (2004).

The relevant facts in this case are not in dispute.  There is 
of record a Certificate of Marriage that shows that the 
veteran and the appellant were married in April 1955 in the 
State of Texas.  There is also of record a certified copy of 
a Decree of Divorce entered in the Harris County Family 
District Court, Texas that shows that the marriage between 
the veteran and the appellant was dissolved in July 1982.

At her April 2004 Travel Board hearing, the appellant 
testified that after her marriage to the veteran was 
terminated she married another individual which lasted only 
one year before they were divorced.  There is no evidence of 
that divorce degree in the record.

There is of record a Certificate of Death from the City of 
Houston, Texas that documents the veteran's death in March 
1993.  This Certificate reflects that the veteran was 
divorced at the time of his death, with no surviving spouse 
listed.  The informant listed on the certificate appears to 
have been the veteran's daughter.

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive.  The United States Court Appeals for Veterans 
Claims (Court) has observed that, in cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted").  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record shows that the appellant and the veteran were 
married in 1955 and divorced in 1982.  At the time of the 
veteran's death in 1993, the appellant and the veteran were 
divorced.  Accordingly, she is not the surviving spouse of 
the veteran. The term "surviving spouse" means a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death (and meets the requirements of 38 
C.F.R. § 3.1(j)), and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (2004) (in pertinent part).  In this case, as 
discussed above, the appellant has not put the validity of 
the divorce in issue.

The Decree of Divorce of record appears to be a copy 
certified to be true and correct by the Harris County Court 
Clerk.  It is also noted that, in this case, the record shows 
that the appellant and the veteran were both residents of 
Texas at the time of their divorce.  It is neither contended 
nor shown that the Texas Court lacked jurisdiction over the 
veteran and appellant or the subject matter at the time of 
the divorce proceedings in 1982.  Accordingly, the July 1982 
divorce decree, representing a legal dissolution of the 
marriage, is controlling.

At her Travel Board hearing in April 2004, the appellant 
claimed to have remarried after her divorce from the veteran 
and divorced one year later; however, there is no evidence 
that the appellant was divorced from this individual.  The 
appellant and her daughters testified that they took care of 
the veteran up until he died and he lived at the appellant's 
home in 1989, but eventually went back to his own home to 
live.  The appellant testified that the veteran worked up 
until his death in 1993.  The veteran's daughter testified 
that her mother, the appellant, should be entitled to 
benefits because they were married for all those years and 
she knew that her father would have wanted the appellant to 
have the benefits.

The provisions of 38 C.F.R. § 3.53 governing continuous 
cohabitation and the assignment of fault in a marital 
separation are inapplicable to the case in light of evidence 
of record establishing that the veteran and the appellant 
were divorced at the time of the veteran's death.

Moreover, the appellant has offered no allegations, nor is 
there any evidence that would suggest that she had either 
remarried the veteran at common-law or by ceremony, or that a 
marriage between them should be deemed valid, subsequent to 
her divorce from the veteran in July 1982.  Although the 
appellant testified that congregation members referred to her 
as the wife of the veteran (who was the minister of the 
church), there is no evidence that the veteran and the 
appellant lived together continuously from the date of the 
marriage to the date of the veteran's death or that they held 
themselves out openly to the public as husband and wife.  As 
previously noted, the veteran lived for a brief time with the 
appellant and then lived at his own home prior to his death.  
In addition, there is no evidence that they had joint bank 
accounts or conducted business transactions together.  The 
veteran testified at her Travel Board hearing that she never 
handled the finances for the church and did not have access 
to the veteran's accounts after the divorce.  The appellant 
did submit a copy of a Warranty Deed concerning property 
owned by her and the veteran in which they sold in February 
1985.  

It is concluded that the appellant has failed to submit 
credible and persuasive evidence demonstrating that she is 
the surviving spouse of the veteran.  As such, the claim for 
entitlement to VA recognition as the surviving spouse of the 
veteran is denied due to the lack of entitlement under VA 
law.  38 U.S.C.A. § 101(3); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



